Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 1 of 38 Page ID #:48




         EXHIBIT B
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 2 of 38 Page ID #:49

                                                                                                            US008536832B2


  (12)   United States Patent                                                            (10) Patent No.:                   US 8,536,832 B2
         Navid                                                                           (45) Date of Patent:                        *Sep. 17, 2013
  (54)    VIDEO GAME CONTROLLERCHARGING                                                     6,313,604 B1 1 1/2001 Chen
          SYSTEMI HAVING A DOCKING STRUCTURE                                                6,321,340 B1 1 1/2001 Shin et al.
                                                                                            6,329,786 B1* 12/2001 Ono .............................. 320,113
                                                                                            6,362.987 B1       3/2002 Yurek et al.
  (75) Inventor: Amir Navid, Sherman Oaks, CA (US)                                          6.424,525 B1       7/2002 MacLeod et al.
                                                                                            D461,814 S         8, 2002 Felix et al.
  (73) Assignee: Nyko Technologies, Inc., Los Angeles,                                      6,459,882 B1      10/2002 Palermo et al.
                 CA (US)                                                                    D465,532 S        11/2002 Hussaini et al.
                                                                                            D469,439 S          1/2003 Bradley
                                                                                            6,522,104 B1       2, 2003 Drori
  (*) Notice: Subject to any disclaimer, the term of this                                   6,560,102 B1       5/2003 Tong et al.
                 patent is extended or adjusted under 35                                    D476,659 S         7/2003 Ying et al.
                 U.S.C. 154(b) by 0 days.                                                   6,597,152 B1       7/2003 Jacobs et al.
                                                                                            6,614,206 B1       9/2003 Wong et al.
                 This patent is Subject to a terminal dis                                   6,632,098 B1      10/2003 Wong et al.
                          claimer.                                                          6,669,513 B2      12/2003 Huang
                                                                                            D489,322 S         5, 2004 Sawai et al.
  (21) Appl. No.: 13/417,147                                                                6,752,514 B2       6/2004 Parker
                                                                                            6,765,366 B2       7/2004 Maggert et al.
                                                                                            6,790,062 B1       9, 2004 Liao
  (22) Filed:             Mar. 9, 2012
                                                                                                                  (Continued)
  (65)                       Prior Publication Data
                                                                                                   FOREIGN PATENT DOCUMENTS
          US 2012/O16928.6 A1                 Jul. 5, 2012                           WO        WO 2007/078312 A1           7/2007
                                                                                     WO        WO 2009/038713 A1           3, 2009
               Related U.S. Application Data                                                             OTHER PUBLICATIONS

  (63) Continuation of application No. 12/044.295, filed on                          Report on the Filing of Determination of an Action Regarding a
       Mar. 7, 2008, now Pat. No. 8,143,848, which is a                              Patent or Trademark, Nyko Technologies, Inc. vs. Energizer Hold
       continuation-in-part of application No. 1 1/581,137,                          ings, Inc. et al., CV12-03001-GAF(VBKX), 1 page.
       filed on Oct. 13, 2006, now abandoned.                                        Plaintiffs Ex Parte Application for (1) Temporary Restraining Order
                                                                                     and (2) Order to Show Cause Why Preliminary Injunction ShouldNot
  (60) Provisional application No. 60/982,364, filed on Oct.                         Issue Memorandum of Points and Authorities in Support thereof,
          24, 2007.                                                                  Nyko Technologies, Inc. vs. Energizer Holdings, Inc. et al., CV12
                                                                                     03001-GAF(VBKx), May 10, 2012, 28 pages.
  (51)    Int. C.                                                                     Proposed Order Granting Plaintiffs Ex Parte Application for (1)
          H02. 7/00                      (2006.01)                                   Temporary Restraining Order and (2) Order to Show re Preliminary
                                                                                     Injuction, Nyko Technologies, Inc. vs. Energizer Holdings, Inc. et al.,
  (52)    U.S. C.                                                                    CV12-03001-GAF(VBKx), May 10, 2012, 4 pages.
          USPC ........................................... 320/113: 320/115          Civil Minutes—General. Order re: Temporary Restraining Order,
  (58)    Field of Classification Search                                             Nyko Technologies, Inc. vs. Energizer Holdings, Inc. et al., CV12
          USPC .......................................................... 32Of 113   03001-GAF(VBKx), May 11, 2012, 1 page.
          See application file for complete search history.                          International Search Report, International Application No. PCT/US
                                                                                     06/401 18, Dated Nov. 28, 2007.
  (56)                       References Cited                                        International Search Report, Transmittal and Written Opinion dated
                                                                                     Dec. 29, 2008, Application No. PCT/US 08/81.004, Nyko Technolo
                    U.S. PATENT DOCUMENTS                                            gies, Inc.
         D241,555 S        9, 1976 Goldman et al.                                                           (Continued)
         4,288,733. A      9, 1981 Bilanceri et al.
         D278.426 S        4, 1985 Lanci et al.                                      Primary Examiner — Arun Williams
         4,641,077 A       2, 1987 Pascaloff                                         (74) Attorney, Agent, or Firm — Christie, Parker & Hale,
         5,028,859 A       7, 1991 Johnson et al.                                    LLP
         5,059,885 A      10, 1991 Weiss et al.
         5,124,532 A          6/1992 Hafey et al.                                    (57)                       ABSTRACT
         5, 187422 A          2f1993 IZenbaard et al.                                A video game controller charging system is provided. The
         5,229,701 A          7, 1993 Leman et al.
         5,317,691 A           5/1994 Traeger                                        Video game controller charging system includes a base; at
         5,327,067 A          7, 1994 Scholder                                       least one structure on the base for providing physical Support
         D349,485 S           8, 1994 Richards et al.                                to at least one video game controller while it is being charged;
         5,547,399 A           8/1996 Naghi et al.                                   and at least one DC port on the base configured to couple to
         5,594,314 A           1/1997 Hagiuda et al.                                 and provide DC power to a power input port of the at least one
         5,656,914 A           8/1997 Nagele et al.
         5,661,391 A           8, 1997 to et al.                                     Video game controller. The video game controller charging
         5,689,171 A         1 1/1997 Ludewig                                        system may also include a current detector, a charging status
         5,734,253 A          3, 1998 Brake et al.                                   indicator, at least one docking bay, and/or an AC-to-DC con
         5,734,254 A          3/1998 Stephens                                        verter adapted to convert externally supplied power to the DC
         5,828,966   A       10, 1998    Davis et al.
         5,847,545   A       12/1998     Chen et al.                                 power provided to the power input port of at least one video
         D414, 180   S        9, 1999    Waldner                                     game controller. The base of a charging station may include a
         6,018,227   A        1/2000     Kumar et al.                                recess having at least one electrical contact and a power input
         6,061,261   A        5, 2000    Chen et al.                                 for connection to a power Supply.
         6,204,632   B1       3, 2001    Nierescher et al.
         D444,472    S        7/2001     Russell et al.                                              16 Claims, 23 Drawing Sheets
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 3 of 38 Page ID #:50


                                                                  US 8,536,832 B2
                                                                            Page 2

  (56)                     References Cited                                      Notice to Parties of Court-Directed ADR Program, Nyko Technolo
                                                                                 gies, Inc. vs. Energizer Holdings, Inc. et al., CV12-03001
                     U.S. PATENT DOCUMENTS                                       GAF(VBKx), Apr. 5, 2012, 2 pages.
         6,811,444 B2      11/2004 Geyer                                         Plaintiffs Ex Parte Application for (1) Temporary Restraining Order
         6,812,971 B2      11/2004 Terane                                        and (2) Order to Show Cause Why Preliminary Injunction ShouldNot
         6,842,356   B2     1, 2005   HSu                                        Issue Memorandum of Points and Authorities in Support thereof,
         D508,916    S      8, 2005   Lee                                        Nyko Technologies, Inc. vs. Energizer Holdings, Inc. et al., CVI2
         D509,788    S      9, 2005   Schlieffers et al.                         03001-GAF(VBKx), May 10, 2012, 28 pages.
         D510,562    S     10/2005    Lodato et al.                               Proposed Order Granting Plaintiffs Ex Parte Application for (1)
         D511,520    S     11/2005    Hussaini et al.                            Temporary Restraining Order and (2) Order to Show re Preliminary
         6,991,483   B1     1/2006    Milan et al.                               Injuction, Nyko Technologies, Inc. vs. Energizer Holdings, Inc. et al.,
         6,992.462   B1     1/2006    Hussaini et al.                            CV12-03001-GAF(VBKx), May 10, 2012, 4 pages.
         D519,921    S      5, 2006   Claxton et al.                             Notice to Counsel of Ex Parte Application for (1) Temporary
         D520.447    S      5, 2006   Liu                                        Restraining Order and (2) Order to Show Cause why Preliminary
         7,054,177   B2     5, 2006   Wu                                         Injunction Should not Issue, Nyko Technologies, Inc. vs. Energizer
         D526,995    S      8, 2006   Claxton et al.
         D530,667 S        10/2006 Viduya et al.                                 Holdings, Inc. et al., CV12-03001-GAF(VBKx), May 10, 2012, 3
         7,140,922 B2      11/2006 Luu et al.                                    pageS.
         7,151,357 B2      12/2006 Xian et al.                                   Declaration of Amir Navid in Support of Plaintiffs Ex Parte Appli
         7,254,366 B2       8, 2007 Palermo et al.                               cation for (1) Temporary Restraining Order and (2) Order to Show
         D555,589 S        11/2007 Hussaini et al.                               Cause re: Preliminary Injunction, Nyko Technologies, Inc. vs. Ener
         D559.484 S         1/2008 Fjellman                                      gizer Holdings, Inc. et al., CV12-03001-GAF(VBKx), May 10,
         D562,230 S         2/2008 Houghton                                      2012, 73 pages.
         D563,315 S         3/2008 Kingston et al.                               Declaration of Chris Arbogast in Support of Plaintiffs Ex Parte
         7,535,195 B1       5, 2009 Horovitz et al.                              Application for (1) Temporary Restraining Order and (2) Order to
         7,659,696 B2 *     2/2010 Zeiler et al. ................... 320,115     Show Cause re Preliminary Injunction, Nyko Technologies, Inc. vs.
         7,705,559 B2      4/2010 Powell et al.                                  Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKx), May 10,
         7,750,599 B2       7/2010 Kaji et al.                                   2012, 19 pages.
         7,772,802 B2       8, 2010 Manico et al.
         7,775,884 B1    8/2010 McCauley                                         Declaration of Jason C. Martone in Support of Plaintiffs Ex Parte
         7.816,886 B2 * 10/2010 Brandon et al. .............. 320,110            Application for (1) Temporary Restraining Order and (2) Order to
         7,863,860 B2       1/2011 Lin                                           Show Cause re Preliminary Injunction, Nyko Technologies, Inc. vs.
         7.942,747 B2       5, 2011 Cole                                         Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKx), May 10,
   2002fO115480      A1     8/2002 Huang                                         2012, 6 pages.
   2003/0216069      A1    11/2003 Huang                                         Declaration of John D. Carpenter in Support of Plaintiffs Ex Parte
   2004O18925O       A1     9, 2004   Nishida                                    Application for (1) Temporary Restraining Order and (2) Order to
   2004/0218411      A1    11/2004    Lulu et al.                                Show Cause re Preliminary Injunction, Nyko Technologies, Inc. vs.
   2004/0259436      A1    12, 2004   Su                                         Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKx), May 10,
   2005/OOO7065      A1      1/2005   Freas et al.
   2005. O189914     A1     9, 2005   Esses                                      2012, 5 pages.
   2006, 0080476     A1    4/2006 Wang et al.                                    Civil Minutes—General. Order re: Temporary Restraining Order,
   2006/0202660      A1    9/2006 Chang                                          Nyko Technologies, Inc. vs. Energizer Holdings, Inc. et al., CVI2
   2007/0021209      A1     1/2007    Hussaini et al.                            03001-GAF(VBKx), May 11, 2012, 1 page.
   2007/0O39755      A1     2/2007    Mori et al.                                Defendant's Opposition to Ex Parte Application for TRO, Nyko Tech
   2007/0090788      A1     4/2007    Hansford et al.                            nologies, Inc. vs. Energizer Holdings, Inc. et al., CV12-03001
   2007/009 1656     A1     4/2007    Navid et al.                               GAF(VBKx), May 15, 2012, 31 pages.
   2007/0216352      A1     9, 2007   Shaddle                                    Declaration of Thomas Roberts in Support of Defendants' Opposi
   2007/0244471      A1    10/2007    Malackowski                                tion to Application for TRO and Exhibits A-C, Nyko Technologies,
   2007/0278999      A1    12, 2007   Hsia                                       Inc. vs. Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKx),
   2007/0279852      A1    12/2007    Daniel et al.                              May 15, 2012, 17 pages.
   2008, OO15O17     A1*    1/2008    Ashida et al. ................... 463,37
   2008, OO64500     A1     3/2008    Satsukawa et al.                           Declaration of William Otte in Support of Defendants' Opposition to
   2008. O1648.45    A1     7, 2008   Choi                                       Application for TRO, Nyko Technologies, Inc. vs. Energizer Hold
   2008. O180060     A1     7/2008    Odell et al.                               ings, Inc. et al., CV12-03001-GAF(VBKx), May 15, 2012, 3 pages.
   2009, OO72782     A1     3/2009    Randall                                    Declaration of Steven M. Hanle in Support of Defendants' Opposi
   2009, OO72784     A1     3/2009    Erickson                                   tion to Application for TRO with Exhibits D-V, Nyko Technologies,
   2009/00964.13     A1     4/2009    Partoviet al.                              Inc. vs. Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKx),
   2009/0224723      A1     9, 2009   Tanabe                                     May 15, 2012, 340 pages.
   2012fO169286      A1     7, 2012   Navid                                      Defendants' Evidentiary Objections to Declaration of Chris Arbogast
                      OTHER PUBLICATIONS                                         (DE 12), Nyko Technologies, Inc. vs. Energizer Holdings, Inc. et al.,
  European Search Report for European Application No. 088431 18.4                CV12-03001-GAF(VBKx), May 15, 2012, 11 pages.
  in the name of Nyko Technologies, Inc. European Search Report                  Notice of Errata re Defendants' Opposition to Ex Parte Application
  dated Oct. 22, 2010 and mailed Oct. 29, 2010 (6 pgs).                          for TRO and Exhibits W-Y, Nyko Technologies, Inc. vs. Energizer
  Complaint for Patent Infringement, Demand for Jury Trial, Nyko                 Holdings, Inc. et al., CV12-03001-GAF(VBKx), May 16, 2012, 31
  Technologies, Inc. vs. Energizer Holdings, Inc. et al., CV12-03001             pageS.
  GAF(VBKx), Apr. 5, 2012, 41 pages.                                             Reply in Support of Plaintiffs Ex Parte Application for Temporary
  Certification and Notice of Interested Parties, Nyko Technologies,             Restraining Order and Order to Show Cause re Preliminary Injunc
  Inc. vs. Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKx),                tion, Nyko Technologies, Inc. vs. Energizer Holdings, Inc. et al.,
  Apr. 5, 2012, 1 page.                                                          CV12-03001-GAF(VBKx), May 17, 2012, 20 pages.
  Corporate Disclosure Statement, Nyko Technologies, Inc. vs. Ener               Supplemental Declaration of Amir Navid in Support of Plaintiffs Ex
  gizer Holdings, Inc. et al., CV12-03001-GAF(VBKx), Apr. 5, 2012,               Parte Application for (1) Temporary Restraining Order and (2) Order
  1 page.                                                                        to Show Cause re: Preliminary Injunction and Exhibits A-E, Nyko
  Notice of Related Cases, Nyko Technologies, Inc. vs. Energizer Hold            Technologies, Inc. vs. Energizer Holdings, Inc. et al., CV12-03001
  ings, Inc. et al., CV12-03001-GAF(VBKx), Apr. 5, 2012, 1 page.                 GAF(VBKx), May 17, 2012, 15 pages.
  Report on the Filing of Determination of an Action Regarding a                 Supplemental Declaration of John D. Carpenter in Support of Plain
  Patent or Trademark, Nyko Technologies, Inc. vs. Energizer Hold                tiffs Ex Parte Application for (1) Temporary Restraining Order and
  ings, Inc. et al., CV12-03001-GAF(VBKX), 1 page, 2012.                         (2) Order to Show Cause re Preliminary Injunction and Exhibits A-D.
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 4 of 38 Page ID #:51


                                                            US 8,536,832 B2
                                                                     Page 3

  Nyko Technologies, Inc. vs. Energizer Holdings, Inc. et al., CV12       Civil Minutes—General, Order Re: Ex Parte Application for a Tem
  03001-GAF(VBKx), May 17, 2012, 17 pages.                                porary Restraining Order, Nyko Technologies, Inc. vs. Energizer
  Notice of Lodging of Demonstrative Exhibits in Support of Plain         Holdings, Inc. et al., CV12-03001-GAF(VBKx), Jun. 1, 2012, 13
  tiffs Ex Parte Application for (1) Temporary Restraining Order and      pageS.
  (2) Order to Show Cause re: Preliminary Injunction, Nyko Technolo       U.S. Appl. No. 60/749,932, filed Dec. 13, 2005, 6 pages.
  gies, Inc. vs. Energizer Holdings, Inc. et al., CV12-03001              Office action for U.S. Appl. No. 12/729,526, filed Mar. 23, 2010,
  GAF(VBKx), May 17, 2012, 51 pages.                                      inventor Amir Navid, and entitled “Video Game Controller Charging
  Supplemental Declaration of Jason C. Martone in Support of Plain        System”. Office action mailed Sep. 13, 2012 (12 pgs.).
  tiffs Ex Parte Application for (1) Temporary Restraining Order and      Office action for U.S. Appl. No. 13/468,994, filed May 10, 2012 in the
  (2) Order to Show Cause re Preliminary Injunction and Exhibit A.        name of Amir Navid, and entitled “Video Game Controller Charging
  Nyko Technologies, Inc. vs. Energizer Holdings, Inc. et al., CV12       System Having a Docking Structure”. Office action mailed Aug. 22.
  03001-GAF(VBKx), May 17, 2012, 7 pages.                                 2012 (18 pgs.).
  Motion to Strike Plaintiffs Reply in Support of Ex Parte Application    Energizer Holdings, Inc. and Performance Designed Products LLC's
  for TRO, Nyko Technologies, Inc. vs. Energizer Holdings, Inc. et al.,   Answer to Complaint for Patent Infringement, CV12-03001
  CV12-03001-GAF(VBKx), May 17, 2012, 4 pages.                            GAF(VBKx), Jun. 15, 2012, 27 pages.
  Performance Designed Products LLC's Notice of Interested Parties,       Morrison, David; Charging Scheme Lets Portables Climb Out of The
  Nyko Technologies, Inc. vs. Energizer Holdings, Inc. et al., CV12       Cradle; article; Dec. 9, 2002, Electronic Design.com; 3 pages.
  03001-GAF(VBKx), May 17, 2012, 3 pages.                                 Morrison, David; Charging Scheme Lets Portables Climb Out of The
  Energizer Holdings, Inc.'s Notice of Interested Parties, Nyko Tech      Cradle; article; Dec. 9, 2002, Electronic Design.com; 2 pages.
  nologies, Inc. vs. Energizer Holdings, Inc. et al., CV12-03001          Casamassina, Matt; Controller Concepts: Charge Cradle—IGN;
  GAF(VBKx), May 17, 2012, 3 pages.                                       article; Oct. 4, 2005; IGN.com; 4 pages.
  Performance Designed Products LLC's Federal Rule of Civil Proce         Kauffmann, Stéphane, Cordless Desktop LX 700; review;
  dure 7.1 Disclosure Statement, Nyko Technologies, Inc. vs. Energizer    TomsHardware.com; Oct. 29, 2004; 4 pages.
  Holdings, Inc. et al., CV12-03001-GAF(VBKx), May 17, 2012, 3            Kauffmann, Stéphane, Saitek P3000Pad: Annual Review: Six
  pageS.                                                                  Gamepads; review; TomsHardware.com; Oct. 24, 2003; 4 pages.
  Energizer Holdings, Inc.'s Federal Rule of Civil Procedure 7.1 Dis      Erickson, Craig; Filing Receipt; Oct. 2, 2007; United States Patent
  closure Statement, Nyko Technologies, Inc. vs. Energizer Holdings,      and Trademark Office; and U.S. Appl. No. 60/994.263, filed Sep. 17.
  Inc. et al., CV12-03001-GAF(VBKx), May 17, 2012, 3 pages.               2007, 26 pages.
  Notice of Errata, Nyko Technologies, Inc. vs. Energizer Holdings,       Chartier, David; Charge your iPod, other devices wirelessly with
                                                                          Splashpad; weblog; TUAW.com; Oct. 10, 2005; 3 pages.
  Inc. et al., CV12-03001-GAF(VBKx), May 18, 2012, 6 pages.               Electrical Safety Council; Joytech-Brand Wii Power Station; article;
  Supplemental Declaration of Steven M. Hanle in Support of Defen         ESC.org, 2012; 2 pages.
  dants' Opposition to Application for TRO, Nyko Technologies, Inc.       Techcast Reviews; Joytech Wii Power Station; article;
  vs. Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKx), May          Techcastnetwork.com; May 2, 2007; 6 pages.
  29, 2012, 7 pages.                                                      Logitech Mx700 Cordless Optical Mouse Setup; journal; Logitech.
  Declaration of Jesse A. Salen in Support of Defendants' Opposition      com; 2002; 24 pages.
  to Application for TRO, Nyko Technologies, Inc. vs. Energizer Hold      Multiple Charger Instructions, Multiple Charger, Model CHG 1600;
  ings, Inc. et al., CV12-03001-GAF(VBKx), May 29, 2012, 67 pages.        article; 2005, Williams Sound Corp.; 4 pages.
  Civil Minutes—General, Motion Hearing (Held and Completed),             Chappell, Jennifer; Palm Addicts: The Socket Mobile Power Pack;
  Nyko Technologies, Inc. vs. Energizer Holdings, Inc. et al., CV12       Journal; PalmAddictypepad.com; Feb. 2006; 3 pages.
  03001-GAF(VBKx), May 29, 2012, 1 page.                                  PS3 SIXAXIS Charging Station; weblog: Instructables.com; May
  Third Declaration of Amir Navid in Support of Plaintiffs Ex Parte       22, 2007; 6 pages.
  Application for (1) Temporary Restraining Order and (2) Order to        PS3 SIXAXIS Charging Station; Instructables share what you make;
  Show Cause re: Preliminary Injunction, Nyko Technologies, Inc. vs.      weblog: Instructables.com; May 22, 2007; 7 pages.
  Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKx), May 30,          Thrustmaster Rechargeable Wireless Dual Trigger 2-in-1 User
  2012, 11 pages.                                                         Manual; Journal; 2005; Guillemot Corporation S.A.: 45 pages.
  Plaintiff's Objections to Photographic Exhibits Attached to the Dec     English User Guide 5 Bluetooth Wireless Headset; Journal;
  laration of Jesse A. Salen, Nyko Technologies, Inc. vs. Energizer       Bluetooth SIG, Inc. U.S.A.; 15 pages.
  Holdings, Inc. et al., CV12-03001-GAF(VBKx), May 30, 2012, 6            Berardini, César A.; Xbox 360 FAQs—Xbox; article; Teambox.com;
  pageS.                                                                  Aug. 25, 2005; 6 pages.
  First Supplemental Declaration of Chris Arbogast in Support of          Nyko Technologies, Inc. vs. Energizer Holdings, Inc., Case No.
  Plaintiffs Ex Parte Application for (1) Temporary Restraining Order     CV12-03001-GAF-VBK, Performance Designed Products LLC and
  and (2) Order to Show Cause re: Preliminary Injunction, Nyko Tech       Energizer Holdings, Inc.'s Initial Invalidity Contentions, Oct. 18.
  nologies, Inc. vs. Energizer Holdings, Inc. et al., CV12-03001          2012, 622 pages (3 parts).
  GAF(VBKx), May 30, 2012, 3 pages.                                       Nyko Technologies, Inc. vs. Energizer Holdings, Inc., Case No.
  Declaration of Russell Herring in Support of Plaintiffs Ex Parte        CV12-03001-GAF-VBK, Defendants' First Supplemental Invalidity
  Application for (1) Temporary Restraining Order and (2) Order to        Contentions, Jan. 24, 2013,378 pages (3 parts).
  Show Cause re: Preliminary Injuction, Nyko Technologies, Inc. vs.       Charge Base PS3: Nyko's 4-port charging dock for SIXAXIS Con
  Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKx), May 30,          trollers; QJ.net; Jan. 14, 2007; 5 pages.
  2012, 18 pages.                                                         Nyko Recharge Docks for PS3 and WiiControllers; Technabob.com;
  Supplemental Reply in Support of Plaintiffs Ex Parte Application for    Jan. 10, 2007; 16 pages.
  Temporary Restraining Order and Order to Show Cause re Prelimi          Block, Gerry; Nyko Wii Charge Station Review; Rechargeable bat
  nary Injuction, Nyko Technologies, Inc. vs. Energizer Holdings, Inc.    tery packs and cradle for the battery devouring Wiimote; IGN.com;
  et al., CV12-03001-GAF(VBKx), May 30, 2012, 6 pages.                    Feb. 13, 2007; 6 pages.
  Notice of May 30, 2012 Decision by Court of Appeals for the Federal     Grant, Christopher; Nyko's rechargeable PS3 SIXAXIS and
  Circuit in Support of Plaintiff's Ex Parte Application for (1) Tempo    Wiimote docking stations; Engadget.com; Jan. 9, 2007; 2 pages.
  rary Restraining Order and (2) Order to Show Cause re: Preliminary      Silwinski, Alexander; Nyko's Wii-chargeable station; Jan. 9, 2007;
  Injunction, Nyko Technologies, Inc. vs. Energizer Holdings, Inc. et.    Joystiq.com, 1 page.
  al., CV12-03001-GAF(VBKx), May 31, 2012, 22 pages.                      PS3 Friends fear no more!; X-Intelligence Krew; The-Xik.blogspot.
  Objection to Supplemental Filings by Plaintiff in Support of Tempo      com; Jan. 15, 2007; 4 pages.
  rary Restraining Order, Nyko Technologies, Inc. vs. Energizer Hold      Kohler, Chris: You'll Get a “Charge” Out of These PS3 Products;
  ings, Inc. et al., CV12-03001-GAF(VBKx), May 31, 2012, 2 pages.         Wired.com/gamelife; Jan. 9, 2007: 2 pages.
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 5 of 38 Page ID #:52


                                                           US 8,536,832 B2
                                                                     Page 4

  Complaint for Patent Infringement, Nyko Technologies, Inc. v. Ener      Declaration of Katherine L. Quigley in Support of Plaintiff Nyko
  gizer Holdings, Inc. et al., CV13-01935, Mar. 18, 2013 (44 pgs.).       Technologies, Inc.'s Rebuttal Claim Construction Brief, Nyko Tech
  Defendants Answer to Complaint for Patent Infringement and Coun         nologies, Inc. v. Energizer Holdings, Inc. et al.,CV12-03001
  terclaims (Demand for Jury Trial), Nyko Technologies, Inc. v. Ener      GAF(VBKx), Apr. 15, 2013 (167 pgs.).
  gizer Holdings, Inc. et al., CV13-01935, Apr. 30, 2013 (53 pgs).        Declaration of Garry Kitchen in Support of Plaintiff Nyko Technolo
  Nyko Technologies, Inc.'s Answer to Defendants' Counterclaim,           gies, Inc.'s Rebuttal Claim Construction Brief, Nyko Technologies,
  Nyko Technologies, Inc. v. Energizer Holdings, Inc. et al., CV13        Inc. v. Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKx),
                                                                          Apr. 15, 2013 (38 pgs.).
  01935, May 24, 2013 (26 pgs.).                                          Defendants' Notice of Errata Re Responsive Claim Construction
  Defendants' First Supplemental Initial Invalidity Contentions, Nyko     Brief, Nyko Technologies, Inc. v. Energizer Holdings, Inc. et al.,
  Technologies, Inc. v. Energizer Holdings, Inc. et al., CV12-03001       CV12-03001-GAF(VBKx), Apr. 16, 2013 (3 pgs.).
  GAF(VBKx), Jan. 24, 2013 (378 pgs. in 4 parts).                         Defendants' Corrected Responsive Claim Construction Brief, Nyko
  Amended Complaint for Patent Infringement, Nyko Technologies,           Technologies, Inc. v. Energizer Holdings, Inc. et al., CV12-03001
  Inc. v. Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKx),          GAF(VBKx), Apr. 16, 2013 (32 pgs.).
  Dec. 14, 2012 (47 pgs.).                                                Defendants' Objections to Expert Declarations of Garry Kitchen,
  Joint Claim Construction Statement, Nyko Technologies, Inc. v. Ener     Nyko Technologies, Inc. v. Energizer Holdings, Inc. et al., CV12
  gizer Holdings, Inc. et al., CV12-03001-GAF(VBKx), Dec. 17.             03001-GAF(VBKx), Apr. 18, 2013 (21 pgs.).
  2012 (6 pgs.).                                                          Declaration of Graham (Gray) M. Buccigross in Support of Defen
  Energizer Holdings, Inc., Eveready Battery Company, Inc., and Per       dants' Objections to Expert Declarations of Garry Kitchen, Nyko
  formance Designed Products LLC's Answer to Amended Complaint            Technologies, Inc. v. Energizer Holdings, Inc. et al., CV12-03001
  for Patent Infringement and Counterclaim, Nyko Technologies, Inc. v.    GAF(VBKx), Apr. 18, 2013 (128 pgs.).
  Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKx), Jan. 2,          Nyko Technologies, Inc.'s Response to Defendants' Objections to
  2013 (43 pgs.).                                                         Expert Declarations of Garry Kitchen, Nyko Technologies, Inc. v.
  Nyko Technologies, Inc.'s Answer to Eveready Battery Company,           Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKx), Apr. 30,
  Inc.'s Counterclaim and PDP's and Energizer Holdings, Inc.'s            2013 (24 pgs.).
  Improperly Filed Amended Counterclaim, Nyko Technologies, Inc. v.       Declaration of Katherine L. Quigley in Support of Nyko Technolo
  Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKx), Jan. 16,         gies, Inc.'s Response to Defendants' Objections to Expert Declara
  2013 (14pgs.).                                                          tions of Garry Kitchen, Nyko Technologies, Inc. v. Energizer Hold
  Plaintiff Nyko Technologies, Inc.'s Opening Claim Construction          ings, Inc. et al., CV12-03001-GAF(VBKx), Apr. 30, 2013 (34pgs.).
  Brief, Nyko Technologies, Inc. v. Energizer Holdings, Inc. et al.,      Declaration of G. Warren Bleeker in Support of Nyko Technologies,
  CV12-03001-GAF(VBKx), Apr. 3, 2013 (27 pgs.).                           Inc.'s Response to Defendants' Objections to Expert Declarations of
  Declaration of Garry Kitchen in Support of Plaintiff Nyko Technolo      Garry Kitchen, Nyko Technologies, Inc. v. Energizer Holdings, Inc.
  gies, Inc.'s Opening Claim Construction Brief, Nyko Technologies,       et al., CV12-03001-GAF(VBKx), Apr. 30, 2013 (35 pgs.).
  Inc. v. Energizer Holdings, Inc. et al., CV12-03001- GAF(VBKx),         Notice of Errata, Nyko Technologies, Inc. v. Energizer Holdings, Inc.
  Apr. 3, 2013 (37 pgs.).                                                 et al., CV12-03001-GAF(VBKx), May 1, 2013 (2 pgs.).
  Defendants' Opening Claim Construction Brief, Nyko Technologies,        Declaration of Katherine L. Quigley in Support of Nyko Technolo
  Inc. v. Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKx),          gies, Inc.'s Response to Defendants' Objections to Expert Declara
  Apr. 8, 2013 (30 pgs.).                                                 tions of Garry Kitchen, Nyko Technologies, Inc. v. Energizer Hold
  Declaration of Graham M. Buccigross in Support of Defendants'           ings, Inc. et al., CV12-03001-GAF(VBKx), May 1, 2013 (34pgs.).
  Opening Claim Construction Brief, Nyko Technologies, Inc. v. Ener       Civil Minutes—General, in Chambers Tentative Claim Construction
  gizer Holdings, Inc. et al., CV12-03001-GAF(VBKx), Apr. 8, 2013         Ruling, Nyko Technologies, Inc. v. Energizer Holdings, Inc. et al.,
  (113 pgs.).                                                             CV12-03001-GAF(VBKx), May 8, 2013 (2 pgs.).
  Declaration of Katherine L. Quigley in Support of Plaintiff Nyko        Civil Minutes—General, Claim Construction Hearing, Nyko Tech
  Technologies, Inc.'s Opening Claim Construction Brief, Nyko Tech        nologies, Inc. v. Energizer Holdings, Inc. et al., CV12-03001
  nologies, Inc. v. Energizer Holdings, Inc. et al., CV12-03001           GAF(VBKx), May 9, 2013 (1 pg.).
  GAF(VBKx), Apr. 9, 2013 (268 pgs.).                                     SIPO Office Action dated Jun. 27, 2012 with English Translation for
  Defendants' Responsive Claim Construction Brief, Nyko Technolo          related Chinese Patent Application No. 20088.0122521.7 (7 pgs.).
  gies, Inc. v. Energizer Holdings, Inc. et al., CV12-03001               SIPO Office Action dated Apr. 12, 2013 with English Translation for
  GAF(VBKx), Apr. 15, 2013 (27 pgs.).                                     related Chinese Patent Application No. 20088.0122521.7 (17 pgs.).
  Supplemental Declaration ff Graham (Gray) M. Buccigross in Sup          Office Action for related U.S. Appl. No. 13/769,709, dated May 14,
  port of Defendants' Responsive Claim Construction Brief, Nyko           2013 (24 pgs.).
  Technologies, Inc. v. Energizer Holdings, Inc. et al., CV12-03001       Civil Minutes—General, in Chambers Order Re: Claim Construc
  GAF(VBKx), Apr. 15, 2013 (98 pgs.).                                     tion, Nyko Technologies, Inc. v. Energizer Holdings, Inc. et al.,
  Nyko Technologies, Inc.'s Rebuttal Claim Construction Brief, Nyko       CV12-03001-GAF(VBKx), Jun. 12, 2013 (25 pgs.).
  Technologies, Inc. v. Energizer Holdings, Inc. et al., CV12-03001
  GAF(VBKx), Apr. 15, 2013 (29 pgs.).                                     * cited by examiner
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 6 of 38 Page ID #:53


  U.S. Patent         Sep. 17, 2013   Sheet 1 of 23        US 8,536,832 B2




                                              s

         3



                                            type
                                            O
                                            vae
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 7 of 38 Page ID #:54


  U.S. Patent         Sep. 17, 2013   Sheet 2 of 23        US 8,536,832 B2




                                            CN
                                            O
                                             an




         2


                                           &
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 8 of 38 Page ID #:55


  U.S. Patent         Sep. 17, 2013   Sheet 3 of 23        US 8,536,832 B2




                                             ye
                                             C
                                            tre




        s


                                           5
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 9 of 38 Page ID #:56


  U.S. Patent         Sep. 17, 2013   Sheet 4 of 23        US 8,536,832 B2




        3 l                  3.
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 10 of 38 Page ID #:57


  U.S. Patent         Sep. 17, 2013   Sheet 5 of 23         US 8,536,832 B2




       3

           g
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 11 of 38 Page ID #:58


  U.S. Patent         Sep. 17, 2013   Sheet 6 of 23         US 8,536,832 B2




        3
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 12 of 38 Page ID #:59


  U.S. Patent         Sep. 17, 2013   Sheet 7 of 23         US 8,536,832 B2




              3
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 13 of 38 Page ID #:60


  U.S. Patent         Sep. 17, 2013   Sheet 8 of 23         US 8,536,832 B2




      ||
      00
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 14 of 38 Page ID #:61


  U.S. Patent         Sep. 17, 2013   Sheet 9 of 23         US 8,536,832 B2




         3.


                                                  re
                                                  CO
                                                   N
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 15 of 38 Page ID #:62


   U.S. Patent        Sep. 17, 2013   Sheet 10 of 23        US 8,536,832 B2




                                             ?
                                             ?08




          009



                               e
                               109                 •0409
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 16 of 38 Page ID #:63


  U.S. Patent         Sep. 17, 2013   Sheet 11 of 23        US 8,536,832 B2
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 17 of 38 Page ID #:64


  U.S. Patent         Sep. 17, 2013   Sheet 12 of 23        US 8,536,832 B2
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 18 of 38 Page ID #:65


  U.S. Patent         Sep. 17, 2013    Sheet 13 of 23       US 8,536,832 B2




                                      FIC 14
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 19 of 38 Page ID #:66


  U.S. Patent         Sep. 17, 2013   Sheet 14 of 23                              US 8,536,832 B2




                                                       O+5,7
                                                           SèÄHlEdMOfG GNWOG/OV
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 20 of 38 Page ID #:67


  U.S. Patent         Sep. 17, 2013   Sheet 15 Of 23        US 8,536,832 B2




      s
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 21 of 38 Page ID #:68


  U.S. Patent         Sep. 17, 2013   Sheet 16 of 23        US 8,536,832 B2
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 22 of 38 Page ID #:69


  U.S. Patent         Sep. 17, 2013   Sheet 17 Of 23        US 8,536,832 B2




     s
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 23 of 38 Page ID #:70


  U.S. Patent         Sep. 17, 2013   Sheet 18 of 23        US 8,536,832 B2




         FIC. 19A




         FIC 19B



                   532-1




        FIC 19C


                           538
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 24 of 38 Page ID #:71


  U.S. Patent         Sep. 17, 2013   Sheet 19 Of 23        US 8,536,832 B2




        s
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 25 of 38 Page ID #:72


  U.S. Patent         Sep. 17, 2013   Sheet 20 of 23        US 8,536,832 B2




               s

          5.
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 26 of 38 Page ID #:73


  U.S. Patent         Sep. 17, 2013   Sheet 21 of 23        US 8,536,832 B2




                       ~O!G831~.dv|
            BOHA3G                    NOO
                                      |
                                      OW
                                      SI
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 27 of 38 Page ID #:74


   U.S. Patent        Sep. 17, 2013   Sheet 22 of 23        US 8,536,832 B2
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 28 of 38 Page ID #:75


   U.S. Patent        Sep. 17, 2013   Sheet 23 of 23        US 8,536,832 B2
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 29 of 38 Page ID #:76


                                                       US 8,536,832 B2
                                1.                                                                      2
       VIDEO GAME CONTROLLERCHARGING                                                   SUMMARY OF THE INVENTION
      SYSTEMI HAVING A DOCKING STRUCTURE
                                                                            In one exemplary embodiment, a video game controller
               CROSS-REFERENCE TO RELATED                                charging system for charging at least one video game con
                       APPLICATION(S)                                    troller using externally Supplied power includes: a base; at
                                                                         least one structure on the base for providing physical Support
     This application is a continuation of application Ser. No.          to the at least one video game controller while the at least one
   12/044,295, filed Mar. 7, 2008 now U.S. Pat. No. 8,143,848,           Video game controller is being charged; and at least one DC
  which application is a continuation-in-part of application Ser.   10
                                                                         port on the base configured to couple to and provide DC
  No. 1 1/581,137, filed on Oct. 13, 2006 now abandoned, the             power to a power input port of the at least one video game
  entire contents of which are expressly incorporated herein by          controller.
  reference.                                                                In one embodiment, the at least one DC port includes at
    This application also claims priority to and the benefit of          least one male mini-USB connector.
  U.S. Provisional Application No. 60/982,364, filed Oct. 24,       15      In one embodiment, the video game controller charging
  2007, the entire content of which is also incorporated herein          system further includes a current detector electrically coupled
  by reference.                                                          to the at least one DC port and an indicator electrically
                                                                         coupled to the current detector. The indicator is configured to
                 FIELD OF THE INVENTION                                  indicate a charging status of the video game controller charg
                                                                         ing system and may include at least one LED.
    The present invention relates to charging systems for con               In one embodiment, the at least one structure on the base
  Sumer electronics devices, and more particularly to charging           includes at least one docking bay configured to receive one of
  systems for hand-held video game controllers.                          the video game controllers.
                                                                            In one embodiment, the at least one structure on the base
                        BACKGROUND                                  25   includes opposite surfaces configured to align one of the at
                                                                         least one video game controller Such that the power input port
     Hand-held and portable electronic devices have become               of the video game controller couples to one of the at least one
  increasingly widespread and are used daily by many consum              DC port. Also, the opposite surfaces may include spring
  ers. Examples of Such devices include cellular phones, pag             loaded locating buttons configured to align the video game
  ers, CD and MP3 players, digital organizers, video game           30   controller.
  units, digital cameras, and many other electronic devices.                In one embodiment, the at least one DC port comprises a
  Most of these hand-held and portable devices rely on battery           plurality of DC ports, the at least one video game controller
  power while operating and require periodic recharging at an            comprises a plurality of video game controllers, and the plu
  alternating current (AC) outlet. Each device requires its own          rality of DC ports is configured to concurrently couple to and
  power adapter, one end of which fits into the AC outlet and the   35   provide the DC power to the plurality of video game control
  other end into the device. Thus, in order to recharge multiple         lers.
  devices, consumers have to carry, keep track of, and operate             In one embodiment, the video game controller charging
  multiple power adapters.                                               system further includes an AC-to-DC converter adapted to
     Consumer electronics devices (“CED), such as personal               convert the externally supplied power to the DC power pro
  computers, video game consoles, cell phones, and other            40   vided to the power input port of the at least one video game
  devices, often utilize accessory devices that operate in con           controller. In one embodiment, the AC-to-DC converter is in
  nection with the CED. Examples of accessory devices include            the base. In another embodiment, the AC-to-DC converter is
  wireless headsets, audio speakers, and handheld controllers.           external to the base.
  These accessory devices often operate on battery power, so               In one embodiment, the AC-to-DC converter is adapted to
  that they can be used without requiring a connection to a         45   convert an AC voltage in the range of 100 V to 240 V corre
  power Supply. Frequent use of these battery-powered acces              sponding to the externally supplied power into a DC voltage
  sory devices drains the batteries and requires frequent                corresponding to the DC power. The DC voltage may be DC
  replacement or recharging of the batteries. Frequent replace           5 V.
  ment of batteries can be expensive, and as a result, many                 In another exemplary embodiment, a charging system for
  accessory devices utilize rechargeable batteries.                 50   at least one accessory device having a power input port
     Of the accessory devices, wireless handheld controllers (or         includes: a base; at least one male mini-USB connector Sup
  Video game controllers) are often used by Video game players           ported by the base and adapted to provide DC power to the at
  together with the corresponding video game console. Many               least one accessory device; at least one docking structure
  Video games allow multiple players to play concurrently,               configured to receive and align the at least one accessory
  thereby requiring multiple handheld controllers.                  55   device to couple to the at least one male mini-USB connector;
     The accessory device is connected to a charging station             and a power input for connecting to a power Supply, the power
  periodically to recharge the batteries. The charging station           input electrically coupled to the at least one male mini-USB
  and the accessory device have matching plugs orports that fit          COnnectOr.
  together to make a connection. If the plug on the charging               In one embodiment, the charging system further includes
  station or the accessory device is broken or damaged, the         60   an AC-to-DC converter electrically coupled between the
  accessory device can no longer be connected to the charging            power input and the at least one male mini-USB connector.
  station. These plugs can be small and/or fragile, as the acces           In one embodiment, the charging system further includes
  sory device itself is often a small, compact device. These             an AC-to-DC converter external to the base and electrically
  Small plugs can be easily bent or broken, rendering the charg          coupled to the power input.
  ing station inoperable. The user has to be careful to connect     65     In one embodiment, the charging system further includes a
  the plugs slowly, gently, and completely, on order to make a           current detector electrically coupled to the at least one male
  proper connection without damaging the parts.                          mini-USB connector and an indicator electrically coupled to
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 30 of 38 Page ID #:77


                                                          US 8,536,832 B2
                                3                                                                           4
  the current detector, the indicator configured to indicate a               and the second DC port are FireWire ports. In yet another
  charging status of the charging system. The indicator may                  embodiment, the first DC port is a USB port and the second
  include at least one LED.                                                  DC port is a FireWire port.
     In still another exemplary embodiment, a video game con                    In one embodiment, the first DC power and the second DC
  troller charging system for at least one video game controller        5    power have different voltages. In another embodiment, the
  having a power input port includes: a base; at least one male              first DC power supplies DC 5V and the second DC power
  mini-USB connector supported by the base and adapted to                    supplies DC 13 V.
  provide DC power to the power input port of the at least one                  In one embodiment, the power adapter also includes a
  Video game controller, and at least one docking structure             10
                                                                             plurality of DC ports, each DC port being located on one of
  having opposite surfaces configured to receive and align theat             the second sides and being adapted to provide a DC power to
  least one video game controller to couple the power input port             an external device, wherein each DC port is selected from the
  of the at least one video game controller to the at least one              group consisting of USB port, FireWire port, PS/2 port, serial
   male mini-USB connector.                                                  port, and parallel port.
     In one embodiment, the video game controller charging              15      in one embodiment, the AC-to-DC converter is adapted to
  system further includes an AC-to-DC converter adapted to                   convert an AC voltage of 120V or 240 V corresponding to the
  convert an AC power received from an AC power supply to the                AC power to DC voltages corresponding to the first DC power
  DC power provided to the power input port of the at least one              and the second DC power.
  Video game controller.                                                        In one embodiment, the AC-to-DC converter is adapted to
     In another exemplary embodiment of the invention, a                     convert an AC voltage in the range of 100 V to 240 V corre
  charging system for charging at least one accessory device                 sponding to the AC power to DC voltages corresponding to
  having a power input port includes a base with at least one                the first DC power and the second DC power.
  recess having at least one electrical contact. The base further               In another exemplary embodiment, a power adapter is pro
  includes a power input for connection to a power Supply, the               vided that includes a housing body having a first side and a
  power input being electrically coupled to the at least one            25   plurality of second sides. A plug is located on the first side and
  electrical contact. The charging system also includes at least             is adapted to connect to an AC outlet for providing an AC
  one external adapter including a connector configured to                   power. The power adapter includes a plurality of USB ports,
  couple to the power input port of one of the accessory devices,            whereas each USB port is located on one of the second sides
  the at least one external adapter also including at least one              and is adapted to provide a DC power to an external device.
  electrical lead. The at least one recess is dimensioned to            30
  receive the at least one external adapter, the at least one                An AC-to-DC converter is located in the housing body and is
  electrical lead contacting the at least one electrical contact             adapted to convert an AC power received through the plug to
  when the external adapter is received, by the recess.                      the DC power.
     Another embodiment of the present invention provides a                     In one embodiment, the power adapter also includes at
  power adapter capable of Supplying power from an AC outlet            35   least one DC port, each DC port being located on one of the
  to a variety of hand-held devices. In exemplary embodiments                second sides and adapted to provide a second DC power to an
  of the present invention, a power adapter for recharging elec              external device, wherein each DC port is selected from the
  tronic devices is provided. The power adapter may have a                   group consisting of FireWire port, PS/2 port, serial port, and
  Universal Serial Bus (USB) port to which a device with a                   parallel port.
  USB plug can be connected for recharging. The adapter may             40      In one embodiment, the AC-to-DC converter is adapted to
  also have a FireWire port to which a device with a FireWire                convert an AC voltage of 120V or 240 V corresponding to the
  plug can be connected for recharging. FireWire is a propri                 AC power to a DC voltage corresponding to the DC power.
  etary name of Apple Computer for the IEEE 1394 interface.                     In one embodiment, the AC-to-DC converter is adapted to
  Both ports may be operated concurrently to recharge a USB                  convert an AC voltage in the range of 100 V to 240 V corre
  device and a FireWire device at the same time. The adapter            45   sponding to the AC power to a DC voltage corresponding to
  also has an alternating current (AC) plug which is fixed or                the DC power.
  movable such that the plug extends from the rear side of the                  In another exemplary embodiment, a power adapter is pro
  adapter. The AC plug can be fixed to the adapter body, or be               vided that includes a housing body having a first side and a
  slid or moved somehow into the adapter when the adapter is                 plurality of second sides. A plug is located on the first side and
  not in use for easy storage. When the adapter is in use, the AC       50   is adapted to connect to an AC outlet for providing an AC
  plug is plugged into an AC outlet. The adapter draws power                 power. The power adapter includes a plurality of FireWire
  from the outlet and supplies that power to the USB and                     ports, whereas each FireWire port is located on one of the
  FireWire devices to enable them to recharge.                               second sides and is adapted to provide a DC power to an
     According to the present invention, in one embodiment a                 external device. An AC-to-DC converter is located in the
  power adapter is provided that includes a housing body hav            55   housing body and is adapted to convert an AC power received
  ing a first side and a plurality of second sides. A plug is located        through the plug to the DC power.
  on the first side and is adapted to connect to an AC outlet for               In one embodiment, the plug is fixed to the housing body.
  providing an AC power. A first DC port is located on one of                In another embodiment, the plug is movable between a first
  the second sides and is adapted to provide a first DC power to             position for plugging into the AC outlet and a second position
  a first external device. A second DC port is located on one of        60   inside the housing body.
  the second sides and is adapted to provide a second DC power                  In another exemplary embodiment of the present invention,
  to a second external device. An AC-to-DC converter is located              a power adapter having a plurality of USB ports of various
  in the housing body and is adapted to convert an AC power                  sizes to accommodate devices with different types of USB
  received through the plug to the first DC power and the second             plugs (e.g., USB plugs of type A or type B) is provided. The
  DC power.                                                             65   adapter also has a plurality of FireWire ports of various sizes
     In one embodiment, the first DC port and the second DC                  to accommodate devices with different types of FireWire
  port are USB ports. In another embodiment, the first DC port               plugs (e.g., 4-pin or 6-pin FireWire plugs).
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 31 of 38 Page ID #:78


                                                       US 8,536,832 B2
                                5                                                                    6
     In yet another exemplary embodiment of the present inven              FIGS. 23A-B are a circuit diagram of a charging station
  tion, a power adapter having a plurality of ports of various           according to an exemplary embodiment of the invention.
  types to accommodate many different electronic devices, is
  provided.                                                                              DETAILED DESCRIPTION

          BRIEF DESCRIPTION OF THE DRAWINGS                                 In one embodiment, a video game controller charging sys
                                                                         tem is provided. The video game controller charging system
     FIG. 1 is a schematic front view diagram of a power adapter         includes a base, at least one structure on the base for providing
  in an exemplary embodiment of the present invention.                   physical Support to at least one video game controller while it
     FIG.2 is a schematic front view diagram of a power adapter     10   is being charged, and at least one DC port on the base con
  in another exemplary embodiment of the present invention.              figured to couple to and provide DC power to a power input
     FIG.3 is a schematic front view diagram of a power adapter          port of the at least one video game controller. In some
  yet another exemplary embodiment of the present invention.             embodiments, the video game controller charging system
     FIG. 4 is a schematic front view diagram of a power adapter         may include a current detector, a charging status indicator, at
  in another exemplary embodiment of the present invention.
                                                                    15   least one docking bay, and/or an AC-to-DC converter adapted
                                                                         to convert externally supplied power to the DC power pro
     FIG. 5 is a schematic side view diagram of the power                vided to the power input port of at least one video game
  adapter of FIG. 1 in a non-operating position.                         controller. In other embodiments, the base of a charging sys
     FIG. 6 is a schematic side view diagram of the power                tem (or "charging station’’) may include a recess having at
  adapter of FIG. 1 in an operating position.                            least one electrical contact and a power input for connection
     FIG. 7 is a conceptual diagram of a side view of the adapter        to a power Supply, the power input being electrically coupled
  and the electronic device in an exemplary embodiment of the            to the at least one electrical contact. The charging station also
  present invention.                                                     includes an external adapter with a connector configured to
     FIG. 8 is a diagram showing the AC-to-DC converter in the           couple to a power input port of the accessory device, and with
  adapter.                                                          25   at least one electrical lead. The recess is dimensioned to
     FIG.9 is a schematic front view diagram of a power adapter          receive the adapter, with the at least one electrical lead con
  in another exemplary embodiment of the present invention.              tacting the at least one electrical contact when the adapter is
     FIG. 10 is a schematic front view diagram of a power                received by the recess.
  adapter in yet another exemplary embodiment of the present                In another embodiment, a power adapter includes a hous
  invention.                                                        30   ing body having a plurality of sides. In addition, the power
     FIG. 11 is a perspective view of a video game controller            adapter includes a plug located on one side of the housing
  charging system according to another exemplary embodi                  body and adapted to connect to an alternating current (AC)
  ment of the present invention.                                         outlet. Furthermore, the power adapter includes first and sec
     FIG. 12 is a top view of the video game controller charging         ond direct current (DC) ports, each located on a side of the
  system of FIG. 11.
                                                                    35   housing body and each adapted to provide a DC power to an
     FIG. 13 is a side view of the video game controller charging        external device. Finally, the power adapter includes an AC-to
  system of FIG. 11.                                                     DC converter for converting the AC power received through
                                                                         the plug to the DC powers supplied to external devices.
     FIG. 14 is a perspective view of the video game controller             A power adapter may include one or more USB ports to
  charging system of FIG. 11 having video game controllers          40   which devices with USB plugs can be connected for recharg
  connected for charging.                                                ing. The adapter may also include one or more FireWireports
     FIG. 15 is a block diagram of the video game controller             to which devices with FireWire plugs can be connected for
  charging system of FIG. 11,                                            recharging. Both ports may be operated concurrently. The
     FIG. 16 is a perspective view of a charging station accord          adapter also has an AC plug that is fixed or is movable
  ing to an exemplary embodiment of the invention.                  45   between a first position (e.g., operating position) and a second
     FIG. 17 is a perspective view of a charging station and two         position (e.g., non-operating position). By way of example,
  adapters according to an exemplary embodiment of the inven             the AC plug may extend from the rear side of the adapter. The
  tion.                                                                  AC plug can be fixed to the adapterhousing body, or it can be
     FIG. 18 is a perspective view of a charging station with two        retracted, folded, slid, or somehow moved into the adapter
  adapters according to an exemplary embodiment of the inven        50   housing body for easy storage when the adapter is not in use.
  tion.                                                                  When the adapter is in use, the AC plug is plugged into an AC
    FIG. 19A is a top plan view of an adapter according to an            outlet. In one embodiment, the adapter draws AC power from
  exemplary embodiment of the invention.                                 the outlet, converts it to DC powers having +5 V and +13 V.
    FIG. 19B is a bottom plan view of an adapter according to            respectively, and supplies the DC powers to the USB and
  an exemplary embodiment of the invention.                         55   FireWire devices, respectively, to enable them to recharge.
    FIG. 19C is a side plan view of an adapter according to an             In each of the disclosed embodiments, the USB, FireWire,
  exemplary embodiment of the invention.                                 serial, parallel, and generally DC ports, may be either male or
    FIG. 20 is a perspective view of a charging station with a           female. That is, the DC charging ports may be female and
                                                                         accept a plug, or may itself be a port plug for plugging into a
  Video game controller according to an exemplary embodi            60   port in an external device.
   ment of the invention.                                                   FIG. 1 is a schematic front view diagram of a power adapter
    FIG. 21 is a perspective view of a charging station with two         100 in an exemplary embodiment of the present invention.
  Video game controllers according to an exemplary embodi                The power adapter 100 has a USB port 101 to which a device
   ment of the invention.                                                with a USB plug can be connected for recharging. The power
    FIG. 22 is a block diagram of a charging station and an         65   adapter 100 also has a FireWire port 102 to which a device
  accessory device according to an exemplary embodiment of               with a FireWire plug can be connected for recharging. The
  the invention.                                                         power adapter 100 includes an AC-to-DC power converter for
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 32 of 38 Page ID #:79


                                                         US 8,536,832 B2
                                 7                                                                          8
  providing +5 V and +13 V, respectively. The power adapter                FIG. 6, when the power adapter 100 is in use, the AC plug 103
  100 may take an input of 100 V to 240 V (w/ frequencies of 50            is slid, moved, or otherwise positioned outside of the housing
  HZ or 60 Hz) AC power and/or any other standard AC outlet                of the adapter 100, so that the plug 103 extends out from the
  voltage to enable the power adapter 100 to be used in a                  adapter 100 in its operating position. In this position the AC
  number of different countries throughout the world.                      plug 103 may be plugged into an AC outlet so that the adapter
     In the United States, AC voltage is standardized at 120 V.            100 can draw AC power from the outlet, convert it to DC
  but in practice voltages range from 105 V to 130 V. In other             powers having +5 V and +13V, respectively, and supply the
  parts of the world, voltages range from 100 V to 240 V. The              DC powers to hand-held and portable electronic devices.
  frequencies vary across the world as well. In the U.S. 60 Hz                While the AC plug 103 of the power adapter 100 illustrated
  is the standard. However, in other parts of the world, AC           10   in FIGS. 5 and 6 appears as a pair of parallel flat bars that are
  voltage is supplied at 50 Hz or 60 Hz. The AC-to-DC power                commonly used in the United States and some other coun
  converters in the power adapter may be adapted to convert AC             tries, for international use, the AC plug may have a shape of a
  Voltages from a particular standard to a DC voltage required             pair of cylindrical bars used in many Asian and European
  of the DC ports in the power adapter.                                    countries, and/or any other Suitable shape. Furthermore, a
     The USB port 101 is capable of delivering DC power               15   single power adapter may include a number of different types
  having +5 V to a connected USB device. The FireWire port                 of AC plugs for use in many different countries having dif
  101 is capable of delivering DC power having +13 V to a                  ferent AC plug types/AC power Voltages.
  connected FireWire device. Ports 101, 102 may be operated                   FIG. 7 is a conceptual diagram of a side view of an adapter
  concurrently to recharge a USB device and a FireWire device              100 and an electronic device 105 in an exemplary embodi
  at the same time. While FIG. 1 illustrates that ports 101, 102           ment of the present invention. The adapter 100 is plugged into
  are located at the front surface of the power adapter 100, the           an AC outlet 106. A device 105 is connected to the adapter 100
  ports may be located at any Suitable location on the front, rear,        by a cable 104. The cable 104 plugs into the adapter 100
  side, top, or bottom surfaces or sides of the adapter 100.               through a plug 101 or 102, shown in FIG.1. The adapter 100
     FIG.2 is a schematic front view diagram of a power adapter            draws power from the AC outlet 106 and delivers the power to
  110 in another exemplary embodiment of the present inven            25   the device 105 through the cable 104.
  tion. The power adapter 110 has two FireWire ports 102 to                   FIG. 8 is a diagram showing the AC-to-DC converter in the
  which a device with a FireWire plug can be connected for                 adapter 100. The AC-to-DC converter 112 is located in the
  recharging. The FireWireports 102 may be of a different type             housing body of the adapter 100. The AC-to-DC converter
  and may accept 4-pin or 6-pin FireWire connections. Each                 112 receives an AC power from the AC plug 103 via an AC
  FireWire port 102 is capable of delivering DC power having          30   outlet 106 and provides DC power to a plurality of DC ports
  +13 V to a connected FireWire device. Ports 102 may be                   111. The AC-to-DC converter 112 may be composed of mul
  operated concurrently to recharge FireWire devices at the                tiple AC-to-DC converters in order to provide different DC
  same time.                                                               power voltages to the DC ports 111. For example, in FIG. 1,
     FIG.3 is a schematic front view diagram of a power adapter            the AC-to-DC converter would receive AC power from the AC
  120 in yet another exemplary embodiment of the present              35   plug 103 and provide DC 5V to one DC port (e.g., USB port
  invention. The power adapter 120 has two USB ports 101 to                101) and DC 13 V to another DC port (e.g., FireWire port
  which a device with a USB plug can be connected for recharg              102).
  ing. The USB ports 101 may be of a different type and may                   FIG.9 is a schematic front view diagram of a power adapter
  accept type A or type B connections. Each USB port 101 is                200 in another exemplary embodiment of the present inven
  capable of delivering DC power having +5 V to a connected           40   tion. The adapter 200 has a plurality of USB ports 201 to
  USB device. Ports 101 may be operated concurrently to                    which a plurality of devices with USB plugs can be connected
  recharge USB devices at the same time.                                   for recharging. The USB ports 201 may be of various sizes to
     FIG. 4 is a schematic front view diagram of a power adapter           accommodate devices having different types of USB plugs
  130 in another exemplary embodiment of the present inven                 (e.g., USB plugs of type A or type B). The adapter 200 also
  tion. Power adapter 130 has a USB port 161 and a FireWire           45   has a plurality of FireWire ports 202 to which a plurality of
  port 162 that are connected to lines 163. The lines extend the           devices with FireWire plugs can be connected for recharging.
  ports so that USB and FireWire plugs may be inserted into the            The FireWire ports 202 may likewise be of various sizes to
  extended ports without having to reach the power adapter 130             accommodate devices having different types of FireWire
  plugged into an AC outlet. Although a USB and FireWireport               plugs (e.g., 6-pin or 4-pin FireWire plugs). The ports 201 and
  are shown in FIG. 4, this embodiment includes all possible          50   202 may be located at any suitable location on the front, rear,
  combinations of ports, the combination being formed from                 side, top, or bottom surfaces or sides of the adapter 200.
  USB, FireWire, serial, parallel ports, and other DC charging                FIG. 10 is a schematic front view diagram of a power
  ports, in various combinations.                                          adapter 300 in yet another exemplary embodiment of the
     FIG. 5 is a schematic side view diagram of the power                  present invention. The adapter 300 has a plurality of ports
  adapter 100 of FIG. 1 in its non-operating position. The power      55   301a, 301b, 301c, 301d, 301e, 301f. 301g having different
  adapters 110 and 120 of FIGS. 2 and 3 have substantially the             cross-sectional shapes to which a plurality of devices can be
  same structure in one embodiment. As shown in FIG. 5, the                connected for recharging. The ports 301 may be any of a wide
  power adapter 100 may have an AC plug 103 that is movable                variety of ports used by popular electronic devices, such as
  such that it extends from the rear side of the adapter 100. In           USB, FireWire, PS/2, serial ports, parallel ports, and others.
  the non-operating position, when the adapter 100 is not in use,     60   The ports 301a-301 g may be located at any suitable location,
  the AC plug 103 is slid, moved, or otherwise positioned into             on the front, rear, side, top, or bottom Surfaces or sides of the
  the adapter 100 so that the plug 103 does not extend out from            adapter 300. The ports of the power adapter 300 may have
  the adapter 100. This non-operating position allows for easy             cross-sections that are different from the cross-sections of the
  storage of the adapter 100. In other embodiments, the plug               ports 301a-301g that are shown for illustrative purposes only.
  may be fixed to the adapterhousing body and is not movable.         65      Similar to the power adapter 100 of FIG. 1, the power
     FIG. 6 is a schematic side view diagram of the power                  adapters 200 and 300 of FIGS.9 and 10 each have one or more
  adapter 100 of FIG. 1 in its operating position. As shown in             AC plugs for plugging to corresponding AC outlets to receive
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 33 of 38 Page ID #:80


                                                       US 8,536,832 B2
                             9                                                                         10
  AC power therefrom. The AC plugs may have different                    the video game controller 420 may be aligned by the locators
  shapes to be compatible with AC outlets used in various                410 through any other Suitable method or mechanism, such as
  different countries of the world.                                      a pressure fit.
     Further, similar to the power adapter 100, the power adapt             In use, the DC ports 408 are connected to power input ports
  ers 200 and 300 of FIGS. 9 and 10 may have capabilities to             of the video game controllers 420 to be charged, as shown in
  converta range of different AC Voltages that are used through          FIG. 14. When one or more video game controllers 420 need
  out the world. By way of example, the power adapters 200 and           to be recharged, connecting the video game controllers 420 to
  300 may be able to convert from AC power having a voltage              the charging system 400 is as easy as inserting each of the
  range of 100V to 240V (and at frequencies 50 Hz or 60Hz) to            video game controllers 420 into one of the docking bays 404.
  DC power having +5 V and +13 V and/or any other desirable         10   As described above, the locators 410 aid in aligning the video
  Voltages.                                                              game controller 420 into the docking bay 404 such that the
     FIGS. 11, 12, and 13 are perspective, top, and side views,          power input port of the video game controller 420 slides down
  respectively, of a video game controller charging system 400           onto and connects to the DC port 408. The charging system
  according to another exemplary embodiment of the present               400 is connected to a power supply through its own power
  invention. FIG. 14 is a perspective view of the video game        15   input (either AC power which is converted to DC power using
  controller charging system 400 having video game control               an internal AC-to-DC converter or externally provided DC
  lers 420 connected for charging. In one embodiment, the                power). The charging system 400 then provides power to the
  charging system 400 converts AC power from an AC power                 video game controller 420 to recharge the batteries of the
  Supply to DC power and Supplying the DC power having a                 video game controller 420.
  desired DC voltage to a connected CED accessory device,                  While the embodiment described above uses a vertical
  Such as one of the video game controllers 420. In such an              orientation, with each of the video game controllers 420 being
  embodiment, the video game controller charging system 400              dropped from above into the docking bays 404, other orien
  includes an AC-to-DC converter for converting AC power to              tations may be used as well. In one alternative embodiment,
  DC power. In other embodiments, the video game controller              for example, the video game controllers 420 may be received
  charging system 400 may receive DC power from an external         25   horizontally into the docking bays 404, and electrically
  power Source. In Such cases, the external DC power may be              coupled to DC ports 408 having a horizontal orientation
  provided by an external AC-to-DC converter that receives               instead of the vertical orientation shown in FIGS. 11-14.
  power from an AC outlet, and converts the received AC power               The present embodiment of the video game controller
  to DC power.                                                           charging system 400 can charge up to four video game con
     The video game controller charging system 400 includes a       30   trollers 420 concurrently, or it can charge one at a time.
  base 402 and one or more docking bays 404, wherein each                Alternative embodiments of the charging system 400, how
  docking bay 404 is configured to receive a video game con              ever, may be configured to charge more than four video game
  troller 420. The charging system 400 also includes one or              controllers 420 concurrently. The power supply for the charg
  more partitions 406 separating the docking bays 404. The               ing system 400 may be a power cord 416 that has a plug for
  charging system 400 further includes a DC port 408 within         35   connecting to an AC power Supply or a DC power Supply. In
  each of the docking bays 404 that is configured to electrically        one embodiment, the charging system 400 also includes an
  couple to one of the video game controllers 420 and deliver            AC-to-DC converter 440 (see FIG. 15) electrically coupled
  DC power to the coupled video game controller 420.                     between the power cord 416 and the DC ports 408 for con
     The DC ports 408 of the video game controller charging              verting AC power to DC power having +5 V or any DC
  system 400 are configured to connect to a power input port of     40   voltage suitable for delivery to the video game controller 420.
  the video game controller 420 to be charged. In the present            The AC-to-DC converter 440 may be in the base 402 or
  embodiment, the DC ports 408 are male mini-USB (universal              external to the base 402. The power cord 416 may be remov
  serial bus) connectors adapted to connect to a female mini             ably connected to the base 402, or may be fixedly coupled to
  USB connector on a video game controller for a video game              the base 402. In an alternative embodiment, the power input
  console, such as the PlayStation3(R). Alternatively, the DC       45   may be a USB port that connects to a CED (e.g., a video game
  ports 408 may be any electrical connectors suitable for cou            console) to obtain DC power from the CED. The charging
  pling to a video game controller for another video game                system 400 provides this DC power to the DC ports 408 for
  console, or for any other consumer electronics device to be            delivery to the video game controllers 420. In other embodi
  charged. Such as an MP3 player or accessory device.                    ments, DC power may be provided as input to the charging
     In the present embodiment of the video game controller         50   system 400, where the DC power may be provided by an
  charging system 400, the partitions 406 include locators 410           external AC-to-DC converter. In such embodiments, the
  for aligning the video game controller to the DC port 408.             power input may be DC power converted from AC power
  There are locators 410 on each of the two surfaces of the              from a wall outlet and converted to DC power using the
  partitions 406, as well as the two surfaces of the base 402.           external AC-to-DC converter.
  which face the DC ports 408. There may be two locators 410        55      The video game controller charging system 400 may also
  on each Surface described, i.e., four locators 410 adjacent            include an indicator panel 450 that indicates a status of the
  each video game controller 420. Each pair of opposite Sur              charging system 400. In the present embodiment, the indica
  faces, a portion of the base 402, a corresponding docking bay          tor panel 450 includes four LED assemblies 452. Each of the
  404, and/or the locators 410 may comprise a structure for              four LED assemblies 452 corresponds with one of the four
  providing physical Support to one of the video game control       60   DC ports 408, so as to indicate the charging status of the video
  lers 420 during charging. While the locators 410 in the illus          game controller 420 being charged at the respective DC port
  trated embodiment of FIG. 11 are button-shaped, the shape of           408. Each of the LED assemblies 452 includes at least two
  the locators 410 is not limited thereto. Also, the locators 410        LEDs having different colors. For example, each of the LED
  may be spring-loaded in order to facilitate aligning and main          assemblies 452 in the present embodiment includes a red
  taining a required position of the video game controller 420      65   LED and a green LED. While the respective video game
  for coupling to the corresponding DC port 408. In other                controller 420 is being charged, the red LED is emitted to
  embodiments, the locators 410 may not be spring-loaded and             indicate that the video game controller 420, or more specifi
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 34 of 38 Page ID #:81


                                                        US 8,536,832 B2
                                  11                                                                    12
  cally, the battery inside the video game controller 420, is             trically coupled to the power input port on the hand-held
  currently being charged. When the respective video game                 controllers. In one embodiment, the adapters 516 drop-fit
  controller 420 is finished charging, the green LED is emitted           easily into the docking bays 512, 514, thus providing a fast
  to indicate that the charging has been completed. In another            and easy connection of the hand-held controllers to the charg
  embodiment, the green LED may be emitted to indicate that               ing station 510.
  the video game controller is being charged, while the red LED              As shown in FIG. 16, the charging station 510 includes a
  is emitted to indicate that the charging has been completed. In         base 524 with two docking bays 512, 514. The docking bays
  alternative embodiments, each of the LED assemblies 452                 512, 514 are each dimensioned to accept a hand-held control
  may include different colors of LEDs and/or different num               ler 526 (see FIGS. 20, 21). The two docking bays 512,514 are
  bers of LEDs (e.g., three LEDs) to indicate respective charg       10   separated by a partition 528 positioned between them. Each
  ing status.                                                             of the docking bays 512, 514 includes a recess 530 at the
    In another alternative embodiment, each of the LED                    bottom of the docking bay. The recess 530 has four electrical
  assemblies 452 may include a single LED and may illuminate              contacts 520 positioned in the recess 530. In other embodi
  with a first color (e.g., red) to indicate that the charging            ments, the recess may include more than four or less than four
  system 400 is currently charging a video game controller 420.      15   electrical contacts. These contacts 520 are shown positioned
  Another LED assembly 452 may illuminate with a second                   in a linear arrangement in the recess 530, but they could be
  color (e.g., green) to indicate that the charging system 400 has        positioned in any Suitable arrangement.
  completed charging. The LED assemblies may be electrically                 The recesses 530 are dimensioned to receive an adapter
  coupled to a current detector 460 (see FIG. 15) which pro               516 into the recess530. As shown in FIG. 17, the adapters 516
  vides the signals to illuminate the LEDs. In one embodiment,            can be dropped vertically into the docking bays 512, 514 and
  the charging system 400 may stop providing power to the                 into the recesses 530. When the adapters 516 are placed into
  video game controller 420 when the video game controller's              the recesses 530, electrical leads 522 (see FIG. 19B) on the
  internal battery is completely charged.                                 bottom side 538 of the adapters 516 contact the electrical
     FIG. 15 is a block diagram showing some of the above                 contacts 520 in the recesses 530. The electrical leads 522 on
  described components of the video game controller charging         25   the adapter 516 thus make an electrical connection with the
  system 400 in schematic form. As can be seen in FIG. 15, the            electrical contacts 520 in the recess 530. The electrical leads
  charging system 400 includes DC ports 408, each of which is             522 on the adapter 516 match the arrangement of the electri
  configured to be electrically coupled with a video game con             cal contacts 520 such that each electrical lead 522 makes
  troller 420. Through the DC ports 408, the charging system              physical contact with an electrical contact 520 when the
  400 is capable of supplying the power received from a power        30   adapter 516 is placed in the recess530. In one embodiment, as
  adapter or a power Supply to the video game controllers 420             will be described later, the electrical contacts 520 are spring
  for charging.                                                           loaded so as to make sufficient contacts with the electrical
    In one embodiment, the base 402 includes an AC-to-DC                  leads 522.
  converter 440 for converting input AC power to DC powerfor                 In other embodiments, the adapters 516 and the docking
  charging the video game controller 420. In other embodi            35   bays 512, 514 have matching shapes, such as, for example, a
  ments, the charging system 400 may be provided with an                  molded male and female matching shape, which is not limited
  external AC/DC converter, DC power via a mini-USB port, or              to the recess 530 described above. The docking bays 512,514
  any other suitable DC power supply. The charging system 400             and the adapters 516 can have any suitable shapes that allow
  may include a USB host used to provide DC power via a                   the electrical contacts 520 of the docking bays 512, 514 to
  mini-USB port.                                                     40   make contact with the electrical leads 522 of the adapters 516.
     In one embodiment, the video game controller charging                Thus, many molded configurations, including ridges,
  system 400 includes one or more current detectors 460 for               grooves, and other shapes, can be used to enable the docking
  detecting the amount of current being provided by the power             bays 512,514 to receive the adapters 516. These examples are
  supply to the video game controllers 420 through the DC                 illustrative only, and not limiting.
  ports 408. If sufficient current, i.e. a predetermined amount of   45      As shown in FIG. 18, in one embodiment, the adapters 516
  current, is detected by one of the current detectors 460, the           and recesses 530 are shaped such that the adapter 516 can
  corresponding LED (e.g., a red LED) is emitted to indicate              only be placed into the recess 530 in one orientation. In the
  that the video game controller 420 in the corresponding dock            embodiment shown, the adapter 516 includes at least one
  ing bay 404 is being charged. Then, when the charging has               angled edge 532, and the recess 530 includes a matching
  been completed, less current is detected because the battery in    50   angled corner 534. This geometry ensures that the adapter
  the accessory device is already Substantially fully charged. In         516 will be placed in the recess 530 in the proper orientation,
  this case, another LED (e.g., a green LED) is emitted to                so that the electrical contacts 520 meet the electrical leads
  indicate that charging has been completed.                              522. Other geometric configurations or features could be used
     Another exemplary embodiment of the invention, shown in              to accomplish this function, such as matching prongs and
  FIGS. 16-23, relates to a charging station for a consumer          55   recesses, or other types of shaped edges. Additionally, this
  electronics device (CED), and more particularly, to a charg             feature is optional, as the adapter 516 could be made to fit into
  ing station for one or more hand-held controllers for a video           the recess 530 in multiple orientations.
  game console. A charging station 510 according to an exem                  As shown in FIGS. 19A-19C, the adapter 516 includes a
  plary embodiment of the invention is shown in FIG. 16. The              body 536 with the angled edge 532. The electrical leads 522
  charging station 510 includes two docking bays 512, 514 for        60   are located on a bottom side 538 of the body 536. The top side
  two accessory devices, which in one embodiment are hand                 540 of the body 536 includes a connector 542 that is config
  held controllers for a video game console. The docking bays             ured to connect to the power input port of the accessory device
  512, 514 are dimensioned to accept adapters 516 (see FIG.               to be charged. In one embodiment, the connector 542 is a
  17). Electrical contacts 520 in the docking bays 512, 514               male mini-USB (universal serial bus) connector adapted to
  make contact with electrical leads 522 on the adapters 516         65   connect to a female mini-USB connector on a hand-held
  (see FIG. 19B) to provide an electrical connection through              controller for a video game console, Such as the PlaySta
  which power can be transmitted. The adapters 516 are elec               tion3(R).
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 35 of 38 Page ID #:82


                                                         US 8,536,832 B2
                                13                                                                      14
     In use, the connector 542 on the adapter 516 is connected to             The charging station 510 may also include an indicator 548
  the power input port of the accessory device to be charged,              that indicates a status of the charging station 510. In one
  such as the hand-held controller 526 shown in FIGS. 20 and               embodiment, the indicator 548 includes two LED assemblies
  21. The adapter 516 is a small and light-weight piece that               550,552 (see FIG.16). The LED assemblies 550,552 corre
  connects Snugly to the power input port of the hand-held                 spond with the first and second docking bays 512, 514,
  controller 526. The adapter 516 can remain with the hand                 respectively, so as to indicate the charging status of the hand
  held controller 526 at all times, even when the controller 526           held controller 526 (or any other suitable accessory device)
  is not being charged in the charging station 510. When the               being charged in the respective docking bay. Each of the LED
  hand-held controller 526 is in use during operation of a video           assemblies 550 and 552 includes at least two LEDs having
  game, when the controller 526 is stored, and when it is charg       10   different colors. By way of example, each of the LED assem
  ing, the adapter 516 can remain connected to (and physically             blies 550 and 552 in one embodiment includes a red LED and
  mounted on) the controller 526. The adapter 516 is small and             agreen LED. While the respective hand-held controller 526 is
  lightweight, so that it does not interfere with operation of the         being charged, the red LED is emitted to indicate that the
  controller 526. When the controller 526 needs to be                      hand-held controller 526 (i.e., the battery inside the hand-held
  recharged, connecting it to the charging station 510 is as easy     15   controller 526) is currently being charged. Further, when the
  as dropping it into one of the docking bays 512, 514. The                respective hand-held controller 526 is finished charging, the
  adapter 516 slides easily into the recess530, and the electrical         green LED is emitted to indicate that the charging has been
  leads 522 on the bottom of the adapter 516 make an electrical            completed. In other embodiments, each of the LED assem
  connection with the electrical contacts 520 in the recess 530.           blies 550,552 may include different color LEDs and/or dif
  The charging station 510 is connected to a power Supply                  ferent number (e.g., three) of LEDs to indicate respective
  through its own power input. The charging station 510 then               charging status.
  provides power to the controller 526 to recharge the control               In still other embodiments, each of the LED assemblies
  ler's batteries. This recharging process is fast and easy, as the        550,552 may include a single LED, and may be referred to as
  adapter 516 allows the controller 526 to be simply dropped               LEDs 550, 552. The first LED 550 illuminates with a first
  into place, rather than carefully connected to a fragile port or    25   color, for example red, to indicate that the charging station
  COnnectOr.                                                               510 is currently charging an accessory device. The second
    While the embodiment described above uses a vertical                   LED 552 illuminates with a second color, for example green,
  orientation, with the controller 526 and adapter 516 being               to indicate that the charging station 510 is finished charging.
  dropped from above into the recess 530, other orientations               The LEDs 550,552 may be electrically coupled to a current
  may be used as well. In one embodiment, the adapter 516 is          30   detector 521 (see FIG. 22) which provides the signals to
  received horizontally into one of the docking bays 512, 514,             illuminate the LEDs. In one embodiment, the charging station
  and the electrical contacts 520 in the docking bay and elec              510 stops providing power to the controller 526 when the
  trical leads 522 on the adapter 516 are arranged vertically to           controller's internal battery is completely charged.
  make contact with each other when the adapter 516 is hori                   A block diagram of the charging station 510 is shown in
  Zontally placed into the docking bay. In one embodiment, the        35   FIG. 22, showing some of the above-described components
  adapter 516 is placed into the docking bay by a push-fit,                of the charging station in Schematic form. As can be seen in
  press-fit, or Snap-fit, rather than simply a drop-fit. These fit         FIG. 22, the charging station (or charger base) 510 includes
  ting engagements are fast and easy to use, and also provide a            electrical contacts 520 that are adapted to be electrically
  reliable connection between the adapter 516 and charging                 coupled with the accessory device 526 via the adapter 516.
  station. In another embodiment, the charging station includes       40   This way, the charging station 510 is capable of supplying the
  prongs that hold the controller and adapter into place after             power received from a power adapter or a power Supply to the
  they have been placed (vertically or horizontally) into the              accessory device 526 (e.g., for charging).
  docking bay to obtain a complete electrical connection.                     In one embodiment, the charger base includes the AC/DC
     The charging station 510 can charge two controllers 526               converter 546 for converting input AC power to DC power for
  simultaneously (or concurrently), or it can charge one at a         45   charging the accessory device 526. In other embodiments, the
  time. The power input for the charging station 510 may be a              charging station 510 may be provided with DC power via a
  power cord 544, as shown in FIG. 20, that connects to an                 mini-USB port, an external AC/DC converter, or any other
  alternating current (AC) power Supply. In this case, the charg           suitable DC power supply. The charging station 510 may
  ing station 510 includes an AC/DC converter electrically                 include a USB host used to provide DC power via mini-USB
  coupled between the power input and the electrical contacts         50   port.
  520, in order to provide direct current power to the contacts               In one embodiment, the charging station 510 includes a
  520 and from there to the controllers 526. The AC/DC con                 current detector 521 for detecting the amount of current being
  verter 546 may be internal to the base 524 or external. In               provided by the power supply to the accessory device 526
  another embodiment, the power input is a USB port that                   through the contacts 520. If sufficient current (e.g., a prede
  connects to the CED to obtain DC power from the CED. The            55   termined amount of current) is detected by the current detec
  charging station provides this DC power to the electrical                tor 521, the corresponding LED (e.g., a red LED) is emitted to
  contacts 520 and from there to the controllers 526. In other             indicate that the accessory device 526 is being charged. Then,
  embodiments, DC power may be provided as input to the                    when the charging has been completed, less current is
  charging station 510, where the DC power may be provided                 detected because the battery in the accessory device is already
  by an external AC/DC converter.                                     60   Substantially fully charged. In this case, another LED (e.g., a
     The electrical contacts 520 may include a spring coupling             green LED) is emitted to indicate that charging has been
  the contacts 520 to the base 524. The weight of the controller           completed.
  526 pushes the adapter 516 down into the recess 530, pressing               A circuit diagram of the charging station 510 is shown in
  the electrical leads 522 on the adapter 516 against the elec             FIGS. 23A and 23B. As can be seen in FIGS. 23A and 23B,
  trical contacts 520. The spring pushes backup on the contacts       65   each of the LED assemblies includes two LEDs (green LED
  520, pushing them against the electrical leads 522 to ensure a           LED2 and red LED LED1, or green LED LED4 and red LED
  complete electrical connection.                                          LED3). As can also be seen in FIGS. 23A and 23B, the current
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 36 of 38 Page ID #:83


                                                         US 8,536,832 B2
                               15                                                                      16
  detector 521 in one embodiment is implemented using a quad                  6. The video game controller charging system of claim 1,
  operational amplifier chip LM324. The current detector 521               further comprising an AC/DC converter electrically coupled
  controls light emission of LEDs LED1 and LED2 and/or the                 between the power input of the base and the at least one
  light emission of LEDs LED3 and LED4, depending on                       electrical contact.
  whether or not sufficient current for charging a respective                 7. The video game controller charging system of claim 1,
  accessory device is detected.                                            wherein the connector is at a first side of the adapter, and the
    While the CED is described in the above embodiments as a               at least one electrical lead is at a second side of the adapter
  Video game console, and the accessory device is described as             opposite the first side.
  a video game controller for the video game console, the                     8. The video game controller charging system of claim 1,
  invention may be used for other CEDs and accessory devices,         10
                                                                           wherein the adapter further comprises a concave Surface at
  Such as cell phones, wireless headsets, personal computers               the first side.
  and related peripheral devices, and many other electronic                  9. The video game controller charging system of claim 1,
  devices. This list is meant to be illustrative only, and not               wherein the at least one electrical contact of the base com
  limiting.
     Also, while some of the embodiments are primarily                15       prises a plurality of electrical contacts,
  described as a charging system for charging video game con                 wherein the video game controller charging system com
  trollers, the present invention is not limited thereto. The                  prises a plurality of adapters including the adapter, each
  charging system in various embodiments may be used or be                     of the adapters comprising a respective connector con
  modified to be used for charging any Suitable hand-held elec                 figured to couple to a power input port of a respective
  tronics devices or accessories, such as, for example, hand                   video game controller of a plurality of video game con
  held video games, or hand-held audio or multimedia players                   trollers, each of the adapters further comprising at least
  such as MP3 players, without departing from the spirit or                     one electrical lead,
  Scope of the present invention.                                            wherein each of the plurality of adapters is physically
     It will be appreciated by those with ordinary skill in the art            mountable on the respective video game controller when
  that the invention can be embodied in other specific forms          25       the respective connector is coupled to the power input
  without departing from the spirit or essential character                     port of the respective video game controller, and
  thereof. The embodiments described above should be consid                  wherein the at least one structure of the base defines a
  ered to be illustrative and not restrictive. The scope of the                 plurality of docking bays configured to receive the video
  present invention is defined by the appended claims and their                 game controllers having the adapters mounted thereon
  equivalents.                                                        30         such that the at least one electrical lead of each of the
    What is claimed is:                                                          adapters contacts at least one respective electrical con
    1. A video game controller charging System for charging a                    tact of the plurality of electrical contacts.
  Video game controller having a power input port, the video                  10. A video game controller charging system for charging
  game controller charging System comprising:                              a plurality of video game controllers, each having a power
    a base comprising at least one electrical contact, and a          35   input port, the video game controller charging system com
       power input for connection to a power Supply, the power             prising:
       input being electrically coupled to the at least one elec              a base comprising a plurality of electrical contacts, and a
       trical contact; and                                                       power input for connection to a power Supply, the power
    an adapter comprising a connector configured to couple to                    input being electrically coupled to the electrical con
      the power input port of the video game controller, the          40        tacts;
      adapter further comprising at least one electrical lead,               a plurality of adapters, each comprising a connector con
    wherein the adapter is physically mountable on the video                    figured to couple to the power input port of a respective
      game controller when the connector is coupled to the                      video game controller of the plurality of video game
      power input port, and                                                     controllers, each of the adapters further comprising at
    wherein the base further comprises at least one structure         45        least one electrical lead; and
      defining a docking bay configured to receive the video                  at least one structure on the base defining a plurality of
      game controller having the adapter mounted thereon                         docking bays configured to receive the adapters and the
      such that the at least one electrical lead of the adapter                  respective video game controllers therein Such that theat
       contacts the at least one electrical contact of the base.                 least one electrical lead of each of the adapters contacts
     2. The video game controller charging system of claim 1,         50         at least one respective electrical contact of the plurality
  further comprising:                                                            of electrical contacts while the connector of the adapter
     a current detector electrically coupled to the at least one                 is coupled to the power input port of the respective video
       electrical contact; and                                                   game controller,
    an indicator electrically coupled to the current detector, the           wherein the at least one structure on the base comprises a
      indicator adapted to indicate a status of the charging          55         plurality of pairs of Substantially parallel opposite Sur
       system.                                                                   faces, each pair of surfaces defining a respective docking
    3. The video game controller charging system of claim 1,                     bay of the plurality of docking bays, and wherein each of
  wherein the base has a recess formed therein and dimen                         the docking bays is open on opposing sides between the
  Sioned to correspond to the adapter for orienting the adapter                  pair of opposite Surfaces.
  within the docking bay.                                             60      11. The video game controller charging system of claim 10,
    4. The video game controller charging system of claim 1,               further comprising at least one spring biasing the electrical
  wherein the at least one electrical contact comprises four               contacts toward the at least one electrical lead of each of the
  electrical contacts, and the at least one electrical lead com            adapters.
  prises four electrical leads.                                               12. The video game controller charging system of claim 10,
     5. The video game controller charging system of claim 1,         65   wherein the connectors comprise male mini-USB connectors.
  wherein the connector of the adapter comprises a male mini                  13. The video game controller charging system of claim 10,
  USB connector.                                                           wherein the base has a plurality of recesses formed therein
Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 37 of 38 Page ID #:84


                                                      US 8,536,832 B2
                                 17                                                                    18
  and dimensioned to correspond to respective adapters of the                  ing at least one electrical contact electrically coupled
  plurality of adapters for orienting the respective adapters                  to the power input and configured to electrically con
  within the docking bays.                                                     tact the at least one electrical lead of the adapter when
     14. A video game controller charging system for charging                  the adapter body and recess are mated with one
  a Video game controller having a power input port, the video     5           another.
  game controller charging system comprising:                              15. The Video game controller charging system of claim 14
     at least one adapter comprising:                                   further comprising at least two adapters and at least two
        a body;                                                         docking bays such that at least two video game controllers
        a connector fixed to the body and configured to remov           may be charged simultaneously.
           ably and electrically couple the adapter to the power   10      16. The Video game controller charging system of claim 14
           input port of the video game controller, thereby             wherein the at least one adapter includes a plurality of elec
           mechanically mounting the body of the adapter to the         trical leads and the at least one docking bay includes a corre
           Video game controller via the power input port; and          sponding plurality of electrical contacts, wherein the at least
        at least one electrical lead electrically coupled to the        one adapter is of a shape that generally coincides with the
           connector via the body; and                             15   shape of the recess of the at least one docking bay such that
     a base comprising:                                                 when the adapter is mated with the recess, the plurality of
        a power input for connection to a power supply; and             electrical contacts align with and electrically contact the cor
        at least one docking bay defining a recess of a shape           responding plurality of electrical leads.
           configured to mate with the adapter body and includ
    Case 2:21-cv-04796-SB-AGR Document 1-2 Filed 06/11/21 Page 38 of 38 Page ID #:85

                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                   CERTIFICATE OF CORRECTION
PATENT NO.                  : 8,536,832 B2                                                                                      Page 1 of 1
APPLICATIONNO.              : 13/417147
DATED                       : September 17, 2013
INVENTOR(S)                 : Navid

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:

         In the Specification:
         Column 1, lines 7-16, please replace the priority claim of the application with the following:
         -- This application is a continuation of application Ser. No. 12/044.295, filed Mar. 7, 2008 now U.S.
         Pat. No. 8,143,848, which application is a continuation-in-part of application Ser. No. 1 1/581,137,
         filed on Oct. 13, 2006 now abandoned, the entire contents of which are expressly incorporated herein
         by reference.
         Application No. 12/044.295 also claims the benefit of U.S. Provisional Application No. 60/982,364,
         filed Oct. 24, 2007, the entire content of which is also incorporated herein by reference. --




                                                                                       Signed and Sealed this
                                                                                       First Day of July, 2014
                                                                          74-4-04- 2% 4            Michelle K. Lee
                                                                           Deputy Director of the United States Patent and Trademark Office
